MEMORANDUM **
Federal prisoner Dennis Ray Penfield appeals from the district court’s denial of his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Penfield contends that the district court erred when it denied his request for substitution of counsel. Because the district court “conducted] an inquiry adequate to create a sufficient basis for reaching an informed decision” and any conflict between Penfield and his attorney did not prevent effective assistance, Penfield’s contention fails. United States v. Cassel, 408 F.3d 622, 637-38 (9th Cir.2005).
Penfield also contends that his trial counsel provided ineffective assistance pursuant to Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), when it misinformed him regarding the mandatory minimum sentence. Because Penfield has failed to show “a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different[,]” Penfield’s contention fails. Id. at 694, 104 S.Ct. 2052.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.